Citation Nr: 1732954	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-36 541	)	DATE
Advanced on the Docket	)
	)


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asbestosis, chronic obstructive pulmonary disease (COPD), and pleural nodules, and to include as due to asbestos exposure.  


ORDER

Entitlement to service connection for a pulmonary disability is denied.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with COPD and bilateral pulmonary lung nodules.

2.  The Veteran was exposed to asbestos during military service.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's pulmonary disability was incurred in or is otherwise etiologically related to service, to include in-service asbestos exposure.
CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from January 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was subsequently remanded by the Board in December 2016 to allow for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran initially filed a claim for entitlement to service connection for asbestosis.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the claim has been expanded to include all pulmonary disabilities, as reflected on the title page.  

Further, the Veteran requested the opportunity to testify during a travel board hearing on his October 2014 substantive appeal.   However, in January 2015, the Veteran indicated that he wished to withdraw his hearing request and have the case be forwarded to the Board for appellate consideration.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claim.

2.  Entitlement to Service Connection  

The Board now turns to the Veteran's service connection claim.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the Veteran's claim, the Board first finds competent evidence of a current disability.  The Veteran underwent VA respiratory examination in February 2017, and was diagnosed with both COPD and stable, small bilateral pulmonary lung nodules at that time.  The additional evidence of record corroborates these diagnoses, to include VA treatment records spanning October 2011 to March 2017.  See, e.g., VA examination dated March 2013; VA treatment records dated October 2011 and March 2017.  As such, the Board finds that the first Shedden element has been met.  

Briefly, the Board acknowledges that the Veteran initially filed a claim for entitlement to service connection for asbestosis.  However, a March 2013 VA examiner explicitly noted that the Veteran had not been diagnosed with asbestosis, and such a diagnosis is not present in the evidence of record at any time.  

Next, the Board finds competent and credible evidence of in-service asbestos exposure.  To that end, the Veteran has reported service aboard the USS Randolph, during which he slept underneath pipes and ducts that were covered in asbestos.  The Veteran alleges further exposure while standing fire watch for pipe fitters.  See September 2012 lay statement; VA examination dated March 2013.

The Board finds the Veteran's testimony to be both competent and credible evidence of in-service asbestos exposure.  First, a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's reports are largely corroborated by the additional evidence of record.  Available service personnel records denote the Veteran's assignment to the USS Randolph from approximately June 1955 to July 1956, and the Veteran's Certificate of Release or Discharge from Active Duty (DD-214) reflects his in-service specialty as a Boatswain's Mate.  As such, the Veteran's reports are consistent with the nature of his service, and are well-documented and unvarying throughout the record.

Moreover, the Board notes that Fire Controlman and Fire Control Technicians are specialties in which exposure to asbestos is considered "highly probable."  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.c.  Additionally, there is no evidence of record which tends to contradict the Veteran's testimony regarding in-service exposure.  Accordingly, the Board finds that the second Shedden element has been met.  

Thus, the Veteran's claim may be granted upon competent evidence of a causal nexus between his current pulmonary disability and his in-service exposure to asbestos.  

There is one nexus opinion of record in this regard.  In February 2017, a VA examiner opined that the Veteran's pulmonary disability was less likely than not incurred in or caused by his in-service asbestos exposure.  In doing so, the examiner noted that the Veteran's current condition was not consistent with presumed prior asbestos exposure.  Chest x-rays conducted in 1955, 1957, and 2002 were essentially negative.  Further, available service treatment records (STRs) were silent for an abnormal lung condition, and the Veteran's entrance and exit examinations revealed normal lung examinations.

The VA examiner further engaged the Veteran's relevant medical history, and noted the following considerations: a chest x-ray conducted in 2006 revealing mild COPD; a CAT scan conducted in 2012 revealing bilateral small pulmonary nodules documented to be stable, and therefore benign; excellent PFTs reported in 2013, with no reason to suspect a subsequent decline; a CT chest scan dated July 2016 indicating no evidence of interstitial disease, malignancy, or asbestos-related disease; and a VA pulmonary consultation dated November 2016 assessing the Veteran's dyspnea as likely multifactorial and related to age. Further, the examiner noted that the Veteran's lungs appear to be normal for his age.  Thus, the February 2017 examiner concluded that the majority of evidence reviewed does not suggest a nexus linking the Veteran's current disabilities to his military service.  Instead, the conditions stand as new and separate disabilities unrelated to service.  

The Board affords significant probative value to the February 2017 examiner's opinion, which is based upon a detailed analysis of the Veteran's medical history, his in-service asbestos exposure, and the nature of his diagnosed pulmonary disabilities.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  In light of this negative opinion and the total absence of a positive nexus opinion from the record, the Board thus concludes that the Veteran's current pulmonary disabilities are unrelated to his military service, to include in-service exposure to asbestos.  

In making this determination, the Board acknowledges the Veteran's assertion that a nexus is present in this case.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999)(where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board defers to the competent medical opinion as provided by the February 2017 VA examiner.  

Additionally, the Board acknowledges that certain diseases qualify for presumptive service connection if the disease came to manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 C.F.R. § 3.309(a) (2016).  However, the Veteran's pulmonary disabilities do not qualify as diseases for which presumptive service connection is currently available.

Thus, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2016).  Accordingly, the Veteran's claim for entitlement to service connection is denied.  


____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		K. Kovarovic, Associate Counsel
Copy mailed to:
Texas Veterans Commission (representative) 
Department of Veterans Affairs


